DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “brush unit” in Claims 1, 3-7, and 12-14, “body unit” in Claims 1 and 4-15, “driving device” in Claim 1, “redirection device” in Claim 1, “power transmission member” in Claims 1 and 2, and “dust collecting device” in Claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sik et al. KR 10-0783156 B1 (hereafter Sik et al.) in view of Sinh et al. KR 10-2015-0081767 A (hereafter Sinh et al.).

Regarding Claim 7, Sik et al. teaches:
7. A robot cleaner (robot cleaner, Title) comprising: 
a brush unit (suction port 14, see discussion below) having a suction flow path (for suctioning foreign matter such as dust from the cleaning surface); 
a body unit (main body 10) coupled to the brush unit (suction port 14) to be rotatable (through drive motor 20) with respect to the brush unit (Figure 1); 
a sensor (distance sensor 15) configured to detect an obstacle; and 
a controller (controller, not shown) configured to change a driving direction of the robot cleaner by rotating the body unit when the sensor detects the obstacle (by detecting the obstacles or the wall surface provided in the cleaning area by the distance sensor 15 to change the driving path of the robot cleaner before the cleaning main body 10 collides with the obstacle or the wall surface, so as to operate safely).  

Sik et al. discloses a robot cleaner with a main body 10 and a projecting suction port 14 that actuates relative to the main body to allow the suction port to be repositioned during operation.  Sik et al. does not disclose that the section port 14 comprises a brush as claimed.  The reference Sinh et al. discloses a robot cleaner with a main body 2 and a projecting suction portion 3 that actuates relative to the main body to allow the suction port to be repositioned during operation.  Sinh et al. discloses that the suction portion 3 includes a rotating brush 35 as best shown in Figure 2.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Sik et al. device to include a rotating brush as taught by Sinh et al. with the motivation to improve the ability to pick up foreign matter from the floor surface.   

Regarding Claim 8, Sik et al. teaches:
8. The robot cleaner of claim 7, wherein the controller (controller, not shown) rotates the body unit in a direction in which the obstacle is not detected by the sensor when the sensor detects the obstacle (by detecting the obstacles or the wall surface provided in the cleaning area by the distance sensor 15 to change the driving path of the robot cleaner before the cleaning main body 10 collides with the obstacle or the wall surface, so as to operate safely).  

Regarding Claim 9, Sik et al. teaches:
9. The robot cleaner of claim 7, wherein the controller rotates the body unit at a predetermined angle when the sensor detects the obstacle, and determines whether another obstacle is detected by the sensor after the rotation of the body unit is completed (by detecting the obstacles or the wall surface provided in the cleaning area by the distance sensor 15 to change the driving path of the robot cleaner before the cleaning main body 10 collides with the obstacle or the wall surface, so as to operate safely)(see discussion below).

Sik et al. discloses a robot cleaner that is configured to rotate the body unit at an angle and change the driving path when the sensor detects an obstacle.  It would then be obvious to one with ordinary skill in the art at the time of the invention that the controller is programmed to respond at a predetermined angle, repeat an obstacle detection, determine if an additional predetermined angular adjustment is necessary, and repeat the angular adjustment until the device can verify that an obstacle is no longer in its driving path allowing it to move forward.  Therefore, it would be obvious that the Sik et al. device is 

Regarding Claim 10, Sik et al. teaches:
10. The robot cleaner of claim 7, wherein the controller controls the robot cleaner to drive when no obstacle is detected by the sensor after changing the driving direction of the robot cleaner by rotating the body unit (by detecting the obstacles or the wall surface provided in the cleaning area by the distance sensor 15 to change the driving path of the robot cleaner before the cleaning main body 10 collides with the obstacle or the wall surface, so as to operate safely)(see discussion below).  

Sik et al. discloses a robot cleaner that is configured to rotate the body unit at an angle and change the driving path when the sensor detects an obstacle.  It would then be obvious to one with ordinary skill in the art at the time of the invention that the controller is programmed to respond at a predetermined angle, repeat an obstacle detection, determine if an additional predetermined angular adjustment is necessary, and repeat the angular adjustment until the device can verify that an obstacle is no longer in its driving path allowing it to move forward.  Therefore, it would be obvious that the Sik et al. device is controlled as claimed since it is necessary to perform the disclosed cleaning operation successfully.  

Regarding Claim 11, Sik et al. teaches:
11. The robot cleaner of claim 7, wherein the controller rotates the body unit in a direction in which the obstacle is not detected by the sensor when the obstacle is detected by the sensor after changing the driving direction of the robot cleaner by rotating the body unit (by detecting the obstacles or the wall surface provided in the cleaning area by the distance sensor 15 to change the driving path of the robot cleaner before the cleaning main body 10 collides with the obstacle or the wall surface, so as to operate safely)(see discussion below).

Sik et al. discloses a robot cleaner that is configured to rotate the body unit at an angle and change the driving path when the sensor detects an obstacle.  It would then be obvious to one with ordinary skill in the art at the time of the invention that the controller is programmed to respond at a predetermined angle, repeat an obstacle detection, determine if an additional predetermined angular adjustment is necessary, and repeat the angular adjustment until the device can verify that an obstacle is no longer in its driving path allowing it to move forward.  Therefore, it would be obvious that the Sik et al. device is controlled as claimed since it is necessary to perform the disclosed cleaning operation successfully.  

Regarding Claim 15, Sik et al. teaches:
15. The robot cleaner of claim 7, wherein the sensor (distance sensor 15) is provided in the body unit (see discussion below).
  
.
 	
Allowable Subject Matter
Claims 12-14 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 1-6, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  .      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.